DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the neutral " position in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 recites the limitation "the neutral " position in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the button " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bang US6076409 in view of Akeley US4046010.
Regarding claim 1, Bang discloses a pressure switch (pressure sensor assembly-10) comprising: a body (housing-22) defining a passage (bore-43) leading from a first fitting end (conduit-40) of the body to a chamber (port-38), the body holding a switching component (pressure sensor-18); a seal element (O-ring-45, See Fig 1 and 3) disposed within the chamber, surrounding an open end of the passage (See Fig 1 which shows the O rings positioned surrounding the opening of the bore),the seal element being held fixed relative to the body; and a diaphragm sensing element (diaphragm-30) disposed within the chamber to sealingly separate the switching component from the passage (See Fig 1 and 3).
However, Bang fails to disclose the diaphragm sensing element having a convolution section extending outwardly from a deflection section, the deflection section traveling along a deflection axis between a pressurized position and a sealed position as the convolution section flexes within the chamber, wherein the deflection section of the diaphragm sensing element is spaced from the seal element when in the pressurized position and seals against the seal element when in the sealed position. Akeley discloses the diaphragm sensing element (diaphragm-28) having a convolution section (Outer area of diaphragm-28) extending outwardly from a deflection section (center of diaphragm-28 connected to central hub-30), the deflection section traveling along a deflection axis between a pressurized position (pressure entering through line-16) and a sealed position (pressure entering through line-14 pushes the axial hub-32 into a sealed position against the seals shown in Fig 1 recreated below) as the convolution section flexes within the chamber, wherein the deflection section of the diaphragm sensing element is spaced 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the diaphragm design of Akeley into Bang for the purpose of limiting the diaphragm from potentially being damaged. The modification would allow for a decrease in repair cost, as the seal element would stop the diaphragm from being over extended beyond a desired amount.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seal element)]
    PNG
    media_image1.png
    228
    245
    media_image1.png
    Greyscale

.
Regarding claim 2, Bang discloses the pressure switch according to claim 1.
However, Bang fails to disclose the switching component is operatively coupled to the diaphragm sensing element within the chamber. Akeley discloses the switching component (axial hub-32 connected with movable core-40) is operatively coupled to the diaphragm sensing element (diaphragm-28) within the chamber. (See Fig 1 and Col 1 line 40 –Col 2 line 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the switching component design of Akeley into Bang for the purpose of increasing the pressure detecting accuracy of the fluid. The modification would allow for the 
Regarding claim 3, Bang discloses the pressure switch according to claim 2.
However, Bang fails to disclose the switching component includes an actuator that extends into the chamber and contacts the deflection section of the diaphragm sensing element so that the actuator moves along the deflection axis as the diaphragm sensing element flexes between the neutral and pressurized positions. Akeley discloses the switching component (axial hub-32) connected with movable core-40) includes an actuator (shaft-38) that extends into the chamber and contacts the deflection section (center of diaphragm-28 of the diaphragm sensing element so that the actuator moves along the deflection axis as the diaphragm sensing element flexes between the neutral and pressurized positions (See Fig 1 which shows the moveable core in a neutral position and Col 1 line 40 –Col 2 line 16 discloses the movable core moving upward or downward based on the pressure from the lines -14, 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the switching component and actuator design of Akeley into Bang for the purpose of increasing the pressure detecting accuracy of the fluid. The modification would allow for the switching component to instantly compute and report the pressure applied by the fluid on the diaphragm, which can notify a user or execute instructions that an adjustment to the system needs to be made.
Regarding claim 4, Bang discloses the pressure switch according to claim 3.
However, Bang fails to disclose the diaphragm sensing element includes a diaphragm that extends across the chamber and a button that is carried with the diaphragm as the diaphragm flexes relative to the body, the button forming part of the deflection section of the diaphragm 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the diaphragm and button design of Akeley into Bang for the purpose of increasing the pressure detecting accuracy of the fluid. The modification would allow for the switching component to instantly compute and report the pressure applied by the fluid on the diaphragm, which can notify a user or execute instructions that an adjustment to the system needs to be made.
Regarding claim 5, Bang discloses the pressure switch according to claim 4.
However, Bang fails to disclose the button is attached to the diaphragm at a coupling region; and wherein the seal element does not align with the coupling region along a reference axis parallel to the deflection axis. Akeley discloses the button (central hub-30) is attached to the diaphragm (diaphgram-28) at a coupling region (See Fig 1); and wherein the seal element (seal elements shown in recreation above) does not align with the coupling region along a reference axis parallel to the deflection axis (See Fig 1 which shows the seal elements not in alignment with the coupling region along a reference axis parallel to the deflection axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the diaphragm and button design of Akeley into Bang for the purpose of decreasing the processing time of the switch. The modification would allow for the switching component to instantly compute and report the pressure applied by the fluid via the button on the 
Regarding claim 6, Bang in view of Akeley discloses the pressure switch according to claim 1.
	Furthermore, Bang discloses the seal element is an O-ring (O-ring-45, See Fig 1 and 3).
	Regarding claim 7, Bang in view of Akeley discloses the pressure switch according to claim 1.
	Furthermore, Bang discloses the body (housing-22) defines a raised ring (ledge-44) within the chamber (port-38), the raised ring surrounding the open end of the passage (bore-43), the raised ring holding the seal element (O-Ring-45) fixed relative to the body. (See Fig 1and 3)
	Regarding claim 8, Bang in view of Akeley discloses the pressure switch according to claim 7.
	Furthermore, Bang discloses the raised ring (ledge-44) defines an annular channel in which the seal element (O-Ring-45) is disposed.
	Regarding claim 9, Bang in view of Akeley discloses the pressure switch according to claim 7.
	Furthermore, Bang discloses the raised ring (ledge-44) has a flat top (See Fig 1 which shows the ledge extending over the diaphragm) that abuts the center region of the diaphragm sensing element (diaphgram-30) when the center region is disposed in the sealed position.(See Col 6 line 55- Col 7 line 20)
	Regarding claim 10, Bang in view of Akeley discloses the pressure switch according to claim 7.
	Furthermore, Bang discloses the seal element is an O-ring (O-Ring-45).
Regarding claim 11, Bang discloses the pressure switch according to claim 4.
However, Bang fails to disclose the deflection section of the diaphragm sensing element is disposed in a neutral position when exposed to ambient pressure, the neutral position being located between the pressurized and sealed positions, wherein a travel distance between the neutral position and the sealed position is sufficiently short so as to inhibit deformation of the convolution section when the deflection section is moved from the neutral position to the sealed position. Akeley discloses the deflection section (center of diaphragm-28 connected to central hub-30) of the diaphragm sensing element is disposed in a neutral position when exposed to ambient pressure (Fig 1 shows the diaphragm in a neutral position), the neutral position being located between the pressurized and sealed positions, wherein a travel distance between the neutral position and the sealed position is sufficiently short so as to inhibit deformation of the convolution section (Outer area of diaphragm-28) when the deflection section is moved from the neutral position to the sealed position. (See Fig 1 and Col 1 line 40 –Col 2 line 16 which disclose the axial hub-32 moving upward or downward based on the pressure entering through the lines -14, 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the diaphragm design of Akeley into Bang for the purpose of limiting the diaphragm from potentially being damaged. The modification would allow for a decrease in repair cost as the seal element would stop the diaphragm from being over extended beyond a desired amount.
Regarding claim 12, Bang discloses the pressure switch according to claim 4.
However, Bang fails to disclose the body defines a hard stop to limit movement of the deflection section of the diaphragm sensing element along the deflection axis away from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the body design of Akeley into Bang for the purpose of limiting the diaphragm from potentially being damaged. The modification would allow for a decrease in repair cost as the seal element would stop the diaphragm from being over extended beyond a desired amount.
Regarding claim 13, Bang discloses a pressure sensing system (pressure sensor assembly10), a conduit (conduit not shown but connects to conduit-40) for conveying media; a pressure switch body (housing-22) having a fitting end (conduit-40) coupled to the conduit, the pressure switch body defining a passage (bore-43) in communication with the conduit; and a diaphragm sensing element (diaphragm-30) disposed within the pressure switch body and defining a chamber (port-38) between the diaphragm sensing element and the passage, the diaphragm sensing element being flexible relative to the pressure switch body in a pressurized state, the diaphragm sensing element being flexed to the pressurized state when exposed to a pressurized media conveyed through the conduit, the diaphragm sensing element contacting media within the chamber when exposed in the pressured state. (See Fig 1 and 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the diaphragm design of Akeley into Bang for the purpose of limiting the diaphragm from potentially being damaged. The modification would allow for a decrease in repair cost as the seal element would stop the diaphragm from being over extended beyond a desired amount.	Regarding claim 14, Band discloses the pressure sensing system according to claim 13.
Furthermore, Band discloses a seal element (O-Rings-45). (See Fig 2)
However, Bang fails to disclose a seal element against which the diaphragm sensing element abuts when in the sealed state to prohibit the media draw between the chamber and the passage. Akeley discloses a seal element (seal elements shown in fig 1 recreation above) against which the diaphragm sensing element (diaphgram-28) abuts when in the sealed state to prohibit the media draw between the chamber and the passage. (See Fig 1 and Col 1 line 40 –Col 2 line 16 which disclose the axial hub-32 moving upward or downward based on the pressure entering through  the lines -14, 16).

Regarding claim 15, Band in view of Akeley discloses the pressure sensing system of claim 14.
Furthermore, Band further discloses the seal element (O-ring-45) is disposed within the chamber (port-38) (See Fig 2 and Col 6 line 55-67)
Regarding claim 16, Band discloses the pressure sensing system according to claim 13.
Furthermore, Band discloses a seal element (O-Rings-45) in a fixed position relative to the pressure switch body (housing-22) while the diaphragm sensing element is flexing in a pressurized state. (See Fig 2 and Col 6 line 55-67)
However, Band fails to disclose a seal state. Akeley discloses the diaphragm sensing element moving into a seal state. (See Fig 1 and Col 1 line 40 –Col 2 line 16 which disclose the central hub-30 moving up or down to abut the seal elements shown in Fig 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the diaphragm design of Akeley into Bang for the purpose of limiting the diaphragm from potentially being damaged. The modification would allow for a decrease in repair cost as the seal element would stop the diaphragm from being over extended beyond a desired amount.

Regarding claim 17, Bang in view of Akeley discloses the pressure switch according to claim 14.
	Furthermore, Bang discloses the seal element is an O-ring (O-Ring-45).
	Regarding claim 18, Bang discloses a method (assembly-10 implements the method) of sensing pressure in a conduit (conduit not shown but connects to conduit-40) comprising diverting media passing through the conduit into a chamber (port-38) bounded by a diaphragm sensing element (diaphragm-30); actuating (medium-21 is pressed down onto sensor-18) a switching component (pressure sensor-18) to indicate a presence of pressure within the conduit based on the deflection of the diaphragm sensing element. (See Figs 1 and 3)
	However, Bang fails to disclose automatically sealing the chamber from the conduit with the diaphragm sensing element when the conduit is exposed to a vacuum. Akeley discloses automatically sealing the chamber from the conduit with the diaphragm sensing element when the conduit is exposed to a vacuum. (See Fig 1 and Col 1 line 40 –Col 2 line 16 which disclose the axial hub-32 moving upward or downward based on the pressure entering through the lines -14, 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the diaphragm design of Akeley into Bang for the purpose of limiting the diaphragm from potentially being damaged. The modification would allow for a decrease in repair cost as the seal element would stop the diaphragm from being over extended beyond a desired amount.



Regarding claim 19, Bang discloses the method of claim 18.
However, Bang fails to disclose the chamber is sealed before the vacuum deforms a convolution section of the diaphragm seal, the convolution section extending outwardly from the button. Akeley discloses the chamber (chamber-26) is sealed before the vacuum deforms a convolution section (Outer area of diaphragm-28) of the diaphragm seal (diaphragm-28), the convolution section extending outwardly from the button (central hub-30). (See Fig 1 and Col 1 line 40 –Col 2 line 16 which disclose the axial hub-32 moving upward or downward based on the pressure entering through the lines -14, 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the diaphragm design of Akeley into Bang for the purpose of limiting the diaphragm from potentially being damaged. The modification would allow for a decrease in repair cost as the seal element would stop the diaphragm from being over extended beyond a desired amount.
Regarding claim 20, Bang discloses the method of claim 18.
However, Bang fails to disclose automatically sealing the chamber comprises disposing a seal element at an entrance to the chamber so that the vacuum pulls the diaphragm sensing element against the seal element to seal the chamber. Akeley discloses automatically sealing the chamber (chamber-26) comprises disposing a seal element (see Fig 1 recreation above) at an entrance to the chamber so that the vacuum pulls the diaphragm sensing element (diaphragm-28) against the seal element to seal the chamber. (See Fig 1 and Col 1 line 40 –Col 2 line 16 which disclose the axial hub-32 moving upward or downward based on the pressure entering through the lines -14, 16).


Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/NIGEL H PLUMB/            Examiner, Art Unit 2855